Citation Nr: 0947498	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
microvascular renal disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The Veteran's microvascular renal disease is manifested by no 
more than slightly elevated albumin/creatinine ratio, with no 
history of acute nephritis and no sign of compensable 
hypertension under Diagnostic Code 7101.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
microvascular renal disease have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.115a, Diagnostic 
Code 7541 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in June 2006 and August 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2006 letters also advised 
the Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case here, service connection has been granted and the 
initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, 
as it has been proven, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-
491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line 
with the above reasoning, Vazquez-Flores v. Peake (dealing 
with providing additional notice in cases of increased 
ratings) does not apply to initial rating and effective date 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  
22 Vet. App. 37 (2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2006 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, which is the case here, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

As will be explained below, staged ratings are not 
appropriate here because the medical evidence does not 
indicate any fluctuations in the severity of the Veteran's 
disability during the appellate time frame. 

The Veteran's microvascular renal disease, associated with 
his diabetes mellitus, is currently rated under DC 7541, for 
renal involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes.  DC 7541 indicates that any such 
disability should be rated as renal dysfunction. 

The criteria for rating renal dysfunction are found at 38 
C.F.R. § 4.115a. A noncompensable rating is assigned where 
renal dysfunction is manifested by albumin and casts with 
history of acute nephristis; or, hypertension non-compensable 
under diagnostic code 7101.  

Renal dysfunction manifested by albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101 warrants a 30 percent 
rating. A 60 percent rating requires renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101. An 80 percent rating is 
warranted for persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion. 
Finally, a 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. 38 C.F.R. § 4.104 (2008).

The Veteran was afforded a VA examination in August 2006 to 
ascertain all complications of his diabetes, to include renal 
disease and hypertension.  At that time, laboratory tests 
were initially noted as normal, but on subsequent review the 
examiner found a slightly elevated albumin/creatinine ratio 
and indicated a diagnosis of early microvascular kidney 
disease.  At that time, the condition was asymptomatic and 
the Veteran had no history of nephritis or any other renal 
abnormality.  Also significant, while the Veteran noted a 
history of hypertension, on examination, no diagnosis could 
be rendered because the condition was not found.  The 
Veteran's blood pressure reading at that time showed systolic 
pressure of 126 and diastolic pressure of 68.

Subsequent VA outpatient treatment records note a diagnosis 
of renal disease in September 2006.  The Veteran was 
prescribed oral medication, but no actual symptomatology was 
noted at the time.  VA outpatient treatment records from 2006 
to 2008 are noticeably silent as to any complaints, treatment 
or diagnoses of renal dysfunction, nephritis, urinary 
leakage, urinary tract infection or any other symptomatology 
related to renal disease.  In regard to hypertension, from 
2006 to 2008, the Veteran's systolic pressure readings ranged 
predominately from 123 to 130 and diastolic pressure readings 
ranged predominately from 54 to 74.  In February 2008, the 
Veteran's systolic pressure reading was 161, unusually high.  
At that time, the Veteran was prescribed in increased dose of 
his medication.  Subsequent readings were consistently 
between 123 and 137. 

The Veteran was afforded an additional VA examination in 
September 2008.  At that time, the examiner noted a history 
of hypertension for 7 years.  The Veteran's systolic and 
diastolic pressure readings were indicated as 137 and 68 
respectively.  The examiner noted the Veteran's past 
diagnosis of microvascular disease, but found no urinary 
symptoms, leakage, urinary tract infections, no history of 
renal dysfunction or failure, no acute nephritis, no edema 
and overall normal bladder and gastrointestinal examination.  
According to lab tests conducted at the time, however, the 
examiner confirmed the diagnosis of microvascular renal 
disease due to his diabetes mellitus.  

In short, there is objective evidence confirming the 
Veteran's diagnosis of microvascular renal disease, 
associated with his service-connected diabetes mellitus, but 
there simply is no objective evidence that the Veteran's 
condition is symptomatic.  The Veteran does not suffer from 
any urinary, bladder, gastrointestinal or renal dysfunction.  
The Veteran does not suffer from edema.  The Veteran has a 
history of hypertension, but his hypertension is not 
compensably disabling under DC 7101.  Although the Veteran's 
systolic pressure was 161 on one occasion in February 2008, 
the Veteran's systolic pressure over time predominately 
ranges well below 160.  Indeed, the Veteran's most recent 
blood pressure readings show a systolic pressure range of 123 
to 137.  The Veteran's diastolic pressure reading, moreover, 
has never reached or exceeded 100.  

The Board finds that the medical evidence of record does not 
support the assignment of a compensable rating for 
microvascular renal disease under Diagnostic Code 7541 as 
there is no evidence of albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  Accordingly, the criteria for a 
compensable rating are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1). In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected microvascular renal disease has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.   Rather, the September 2008 examiner 
noted the Veteran retired from his employment as a security 
guard due to his symptoms associated with post-traumatic 
stress disorder (PTSD).  

The Veteran does complain of achiness all over his body.  His 
symptoms, however, are contemplated by the Rating Schedule. 
Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards. In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to an initial compensable evaluation for 
microvascular renal disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


